Citation Nr: 1823421	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This matter before the Board of Veterans' Appeals (Board) on appeal from an December 2010 rating decision of the VA Regional Office (RO) in Newark, New Jersey.  Jurisdiction is now with the RO in St. Petersburg, Florida.

The Veteran originally requested a board hearing at the local RO, which was scheduled in January 2018.  However, prior to the hearing, the Veteran withdrew his request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial higher rating for his ischemic heart disease.  The Veteran was afforded a VA examination almost eight years ago in November 2010.   However, in a March 2018 brief,  the Veteran's representative asserted that his symptoms had worsened in severity.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  As such, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's ischemic heart disease.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, it appears that the Veteran receives continuing treatment for his service-connected heart disability at the VA.  However, the most recent records associated with the record date from November 2013.  In light of the need to remand, the Board finds that efforts must be made to obtain any additional VA treatment records dated from November 2013 to the present.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from November 2013 to the present.  

2.  The Veteran should be afforded an appropriate a VA examination to determine the current nature and severity of his service-connected ischemic heart disease.  The electronic record should be made available to the examiner for review.   The examiner should comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment and daily life.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

